Name: Commission Regulation (EEC) No 1079/90 of 27 April 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 90 Official Journal of the European Communities No L 108/79 COMMISSION REGULATION (EEC) No 1079/90 of 27 April 1990 laying down certain additonal detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries quantities to be allocated to traditional operators and to non-traditional consignors should also be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For tomatoes falling within CN codes 0702 00 10 and 0702 00 90, cabbage lettuce falling within CN code 0705 11 10 , lettuce other than cabbage lettuce falling within CN code 0705 19 00, broad-leaf endives falling within CN code ex 0705 29 00, carrots falling within CN code ex 0706 10 00, artichokes falling within CN code 0709 10 00, melons falling within CN code 0807 10 90, apricots falling within CN Code 0809 10 00 and peaches falling within CN code ex 0809 30 00 the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be as fixed in the Annex. 2. For strawberries falling within CN code 0810 10 10 :  the indicative ceilings referred to in Article 83 ( 1 ) of the Act of Accession, and  the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be as fixed in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and *. Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegeetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas those products include tomatoes, lettuce, broad-leaf endives, carrots, arti ­ chokes, melons, apricots, peaches and strawberries ; Whereas Commission Regulation (EEC) No 3944/89 (3), as last amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 776/90 (*)' determines a period I for the abovementioned products with the exception of strawberries, apricots and peaches, and for strawberries a period III within the meaning of Article 2 of Regulation (EEC) No 3210/89 for April 1990 ; whereas the outlook for Spanish consignments to the rest of the Community market excepting Portugal and the market situation indicate that a period I should be deter ­ mined for tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots and peaches for May 1990 ; whereas that outlook indicates that a period II should be determined for part of May and indicative ceilings for strawberries ; whereas, however, strawberries should be kept in a period III for the first part of May ; whereas the outlook for Spanish consignments and the market situa ­ tion justify the continuing issue of exit documents up to the ceilings fixed, the application of specific detailed rules for the submission of applications, and the allocation of quantities available in accordance with Articles 5 and 7 of Regulation (EEC) No 3944/89 ; whereas the percentage of Article 2 1 . For consignments from Spain to the rest of the Community market with the exception of Portugal of the products referred to in Article 1 the provisions of Regula ­ tion (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply without prejudice to the imple ­ mentation of Article 3 below. However, the notificatons provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notifications provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products subject to a period II or to a period III shall be forwarded to the Commission on Tuesday of each week at the latest in respect of the preceding week. (') OJ No L 312, 27. 10. 1989, p. 6. 0 OJ No L 86, 31 . 3 . 1989, p. 35 . 0 OJ No L 379, 28 . 12. 1989, p . 20. (4) OJ No L 27, 31 . 1 . 1990, p. 14. 0 OJ No L 83, 30 . 3 . 1990, p. 87. No L 108/80 Official Journal of the European Communities 28 . 4. 90 2. Articles 5 and 7 of Regulation (EEC) No 3944/89 shall apply. The percentage of the quantities reserved for traditional operators referred to in Article 7 of that Regulation shall be fixed at 90 %, subject to the appli ­ cation of the second subparagraph of paragraph 1 of that Article. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the previous month ; where appropriate that notification shall bear the world 'nil '. Article 3 For strawberries for the period from 30 April to 13 May 1990 : 1 . The exit documents referred to in Article 5 of Regula ­ tion (EEC) No 3210/89 shall be issued by the compe^ tent Spanish authorities up to the quantities fixed in the Annex under the conditions laid down in this Article. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 30 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission 28 . 4. 90 Official Journal of the European Communities No L 108/81 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 30 April to 27 May Description CN code Period Tomatoes 0702 00 10 and 0702 00 90 I Cabbage lettuce 0705 11 10 I Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Melons 0807 10 90 I Apricots 0809 10 00 I Peaches ex 0809 30 00 I Description CN code Indicative celling(tonnes) Period Strawberries 0810 10 10 30. 4.  6. 5. 1990 : 13 000 III ll 7. 5 .  13. 5 . 1990 : 13 000 III I l.l 14. 5.  20 . 5. 1990 : 7 500 II 21 . 5.  27. 5. 1990 : 5 500 II